SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

ESTUARDO SABINO

                          Plaintiff/Petitioner,

          - against -                                       Index N o.512998/2021
LOI1STELEVATQFCOMI2ANY2

                          Defendant/Respondent.

                             NOTICE OF ELECTRONIC FILING
                                   (Mandatory Case)
                                (Uniform Rule § 202.5-130

     You have received this Notice because:

            1)The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
            New York State Courts E-filing system ("NYSCEF"), and

           2)You are a Defendant/Respondent(a party) in this case.

     • If you are represented by an attorney:
      Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

     • If you are not represented by an attorney:
      You will be served with all documents in paper and you must serve and file your
      documents in paper, unless you choose to participate in e-filing.

       If you choose to participate in e-filing, you must have access to a computer and a
      scanner or other device to convert documents into electronic format, a connection
      to the internet, and an e-mail address to receive service of documents.

      The benefits of participating in e-filing include:

                  •serving and filing your documents electronically

                  •free access to view and print your e-filed documents

                  •limiting your number of trips to the courthouse

                  • paying any court fees on-line (credit card needed)

     To register for e-filing or for more information about how e-filing works:

    •visit: www.nycourts.gov/efile-unrepresented or
    •contact the Clerk's Office or Help Center at the court where the case was filed. Court
     contact information can be found at www.nycourts.dov


                                          FVge 1 of 2                         EFM-1
        To find legal information to help you represent yourself visit vvww.nycourthelp.qov

                                                       Information for Attorneys
                                              (E-filing is Mandatory for Attorneys)

        An attorney representing a party who is served with this notice must either:

                1)immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nycourts.qov/efile ; or

                2)file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack (along with all employees subject
                to their direction) the knowledge to operate such equipment.[Section 202.5-bb(e)]

        For additional information about electronic filing and to create a NYSCEF account, visit the
        NYSCEF website at www.nycourts.qov/efile or contact the NYSCEF Resource Center
       (phone: 646-386-3033; e-mail: ayscefanyssiu_r.ts.gDJ).




                                                         75 Broad Street, Suite 1601

 LEAV & STEINBERG, LLP                                   New York, New York 10004

                Firm Name                                               Address

                                                          212-766-5222
                                                                         Phone

                                                          henriquesd@Istriallaw.com
                                                                         E-Mail


To:




                                                                                        2/24/20


      Index #                                Page 2 of 2                              EFM-1
[FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM)                                               INDEX NO. 512998/2021

NYSCEF DOC. NO.. 1                                                                   RECEIVED NYSCEF: 05/30/2021




         SUPREME COURT OF THE STATE OF NEW YORK                             Index No.:
         COUNTY OF KINGS                                                    Filed on:
                                                                        X
                                                                            Plaintiff designates KINGS
         ESTUARDO SABINO,                                                   County as the place of trial.

                                      Plaintiff,                            Plaintiff requests trial by
                                                                            jury.
                -against-
                                                                            S UMMONS

          OTIS ELEVATOR COMPANY,                                     The basis of venue is the
                                                                     county in which a
                                       Defendant.                    substantial part ofthe events
                                                                     or omissions giving rise to
                                                                     the claim occurred, pursuant
                                                                   X to CPLR 503.
                                       To the above-named Defendant:

                YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
         a copy of your answer on the Plaintiffs attorneys within 20 days after the service of this
         summons,exclusive of the day of service of this summons, or within 30 days after service of this
         summons is complete if this summons is not personally delivered to you within the State of New
         York.
                In case of your failure to answer this summons, a judgment by default will be taken
         against you for the relief demanded in the complaint, together with the costs of this action.

         Dated: New • New York
                May 30, 20     .02011011111211011111/1101
                                           iela F. Henneues,Esq.
                                             V & T-1?7 :ERG,LLP
                                       Attorneysfor Plaintiff
                                       ESTUARDO SABINO
                                       75 Broad Street — Suite 1601
                                       New York,New York 10004
                                       Tel. No.:(212)766-5222
                                       Fax No.:(212)693-2377
                                       File No.: 198237

         TO:

          OTIS ELEVATOR COMPANY,
                1 11 Eighth Avenue, New York, Nei York 10011

                              FORWARD TO YOUR INSURANCE CARRIER




                                                     1 of 16
FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                                  INDEX NO. 512998/2021

NYSCEF DOC. NO.. 1                                                                      RECEIVED NYSCEF: 05/30/2021




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
                                                                            X

          ESTUARDO SABIN°,
                                                                                INDEX NO.:
                                        Plaintiff,
                  -against-

          OTIS ELEVATOR COMPANY,                                                VERIFIED COMPLAINT

                                         Defendant.



                  Plaintiff, ESTUARDO SABIN:), by his attorneys, LEAV & STEINBERG,LLP,as and

         for his Verified Complaint, respectfully alleges, upon information and belief:

                  I.     Plaintiff, ESTUARDO SABINO at all times herein mentioned, was and still is a

          resident of the County of Kings and State of New York.

                  2.     Defendant OTIS ELEVATOR COMPANY was and still is a foreign business

          corporation authorized to and doing business in the State of New York.

                  3.     Defendant OTIS ELEVATOR COMPANY was and still is a foreign business

          corporation duly organized and existing under and by virtue of the laws of the State of New

          York.

                  4.     Defendant OTIS ELEVATOR COMPANY,at all times herein mentioned,

          maintains a principal place of business situated at One Carrier Place, in the County of Hartford

          and State of Connecticut.

                  5.     Defendant OTIS ELEVATOR COMPANY,at all times herein mentioned,

         .maintains a principal place of business situated at 65 Fairchild Avenue,in the County of Oyster

          Bay and State of New York.




                                                       2 of 16
FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                              INDEX NO. 512998/2021

NYSCEF DOC. NO., 1                                                                  RECEIVED NYSCEF: 05/30/2021




                6.     The real property located at 719 Linden Boulevard, in the County of Kings and

         State of New York bears Block 04654, Lot 0026.

                7.     That on July 10, 2019, The State of New York was the owner of real property

         located at 719 Linden Boulevard, in the County of Kings and State of New York.

                8.     That on July 10, 2019, The State of New York was one of the owners of real

         property located at 719 Linden Boulevard, in the County of Kings and State of New York.
                9.      That on July 10,2019,The State of New York was a lessor of real property.located

         at 719 Linden Boulevard, in the County of Kings and State of New York.

                 10.    That on July 10, 2019,The State ofNew York was a lessee of real property located

         at 719 Linden Boulevard, in the County of Kings and State of New York.

                 11.    That on July 10,2019,The State ofNew York operated real property located at 719

         Linden Boulevard, in the County of Kings and State ofNew York.

                 12.    That on July 10, 2019, The State of New York maintained real property located at

         719 Linden Boulevard, in the County of Kings and State of New York.

                 13.    That on July 10, 2019, The State of New York managed real property located at

         719 Linden Boulevard, in the County of Kings and State ofNew York.

                 14.    That on July 10, 2019, The State of New York controlled real property located at

         719 Linden Boulevard, in the County of Kings and State of New York.

                 15.    That on July 10, 2019, The State of New York supervised real property located at

         719 Linden Boulevard, in the County of Kings and State of New York.

                 16.    That on July 10,2019,The State ofNew York repaired real property located at 719

          Linden Boulevard, in the County of Kings and State of New York.




                                                     3 of 16
FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                                   INDEX NO. 512998/2021

NYSCEF DOC. NO.. 1                                                                      RECEIVED NYSCEF: 05/30/2021




                 17.     That on July 10, 2019, The State of New York inspected real property located at

         719 Linden Boulevard, in the County of Kings and State of New York.

                 18.     That on July 10, 2019, The State of New York constructed real property located at

          719 Linden Boulevard, in the County of Kings and State ofNew York.

                 19.     That on July 10, 2019, The State of New York designed real property located at

          719 Linden Boulevard, in the County of Kings and State of New York.

                 20.     That on July 10,2019,The State of New York serviced real property located at 719

          Linden Boulevard, in the County of Kings and State ofNew York.

                 21.     That on July 10, 2019, The State ofNew York reserved unto itself the duty to keep

          and maintain real property located at 719 Linden Boulevard, in the County of Kings and State of

          New York, including the elevators and appurtenances thereto within the building, in good repair.

                 22.     That on July 10, 2019, The State of New York reserved unto itselfthe duty to keep

          and maintain real property located at 719 Linden Boulevard, in the County of Kings and State of

          New York, including the elevators and appurtenances thereto within the building, in a reasonably

          safe, proper and suitable condition.

                 23.     That on July 10,2019,The State ofNew York reserved unto itselfthe duty to repair

          defects and hazards upon the real property located at 719 Linden Boulevard, in the County of

          Kings and State of New York, including the elevators and appurtenances thereto within the

          building.

                 24.     That on July 10, 2019, The State of New York reserved unto itself the duty to

          operate, control, supervise, manage and maintain real property located at 719 Linden Boulevard,

          in the County of Kings and State of New York, in a safe and proper fashion so that no persons

          lawfully riding the elevators within the building would be caused to sustain serious injuries.




                                                       4 of 16
WILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                             INDEX NO. 512998/2021

NYSCEF DOC. NO; 1                                                                  RECEIVED NYSCEF: 05/30/2021




                25.    That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY operated the elevators and appurtenances thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State of New York.

                26.    That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY maintained the elevators and appurtenances thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State of New York.

               .27.    That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY managed the elevators and appurtenances thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State of New York.

                28.    That on July 10,2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY supervised the elevators and appurtenances thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State ofNew York.

                29.    That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY controlled the elevators and appurtenances thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State of New York.

                30.    That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY repaired the elevators and appurtenances thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State of New York.

                31.    That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY inspected the elevators and appurtenances thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State of New York.

                32.    That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY serviced the elevators and appurtenances thereto within the building at the real




                                                    5 of 16
WILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                                  INDEX NO. 512998/2021

NYSCEF DOC. NO..1                                                                      RECEIVED NYSCEF: 05/30/2021




         property located at 719 Linden Boulevard, in the County of Kings and State of New York.

                33.     That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY constructed the elevators and appurtenanees thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State of New York.

                34.     That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY designed the elevators and appurtenances thereto within the building at the real

         property located at 719 Linden Boulevard, in the County of Kings and State ofNew York.

                35.     That on July 10, 2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY,by its agents, servants and/or employees, performed certain work and/or repairs to

         the elevators and appurtenances thereto within the building at the building at the real property

         located at 719 Linden Boulevard, in the County of Kings and State of New York.

                36.     That on July 10,2019 and prior thereto, defendant OTIS ELEVATOR

         COMPANY,by its agents, servants and/or employees, supervised the work and/or repairs to the

         elevators and appurtenances thereto within the building at the building at the real property

         located at 719 Linden Boulevard, in the County of Kings and State ofNew York.

                37.     That on July 10, 2019, defendant OTIS ELEVATOR COMPANY did enter into a

         contract agreement(either written or oral) with The State of New York; whereby defendant

         OTIS ELEVATOR COMPANY,by its agents, servants and/or employees, were to maintain,

         manage, operate, control, inspect, service and repair the elevators and appurtenances thereto

         within the building at the real property located at 719 Linden Boulevard, in the County of Kings

         and State of New York.

                38.     That on July 10, 2019, defendant OTIS ELEVATOR COMPANY did enter into a

         contract agreement(either written or oral) with The State ofNew York; whereby defendant




                                                       6 of 16
FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                                   INDEX NO. 512998/2021

NYSCEF DOC. NO: 1                                                                       RECEIVED NYSCEF: 05/30/2021




         OTIS ELEVATOR COMPANY,by its agents, servants and/or employees, were to maintain,

         manage, operate, control, inspect, service and repair the elevators and appurtenances thereto

         within the building at the real property located at 719 Linden Boulevard, in the County of Kings

         and State of New York, with the knowledge, authority, permission and consent of The State of

         New York.

                39.     That on July 10, 2019 and for some time prior thereto, defendant OTIS

         ELEVATOR COMPANY,by is agents, servants and/or employees, did maintain, manage,

         operate, control, inspect, service and repair the elevators and appurtenances thereto within the'

         building at the real property located at 719 Linden Boulevard, in the County of Kings and State

         of New York.

                40.     That on July 10,2019 and for some time prior thereto, defendant OTIS

         ELEVATOR COMPANY,by its agents, servants and/or employees, did maintain, manage,

         operate, control, inspect, service and repair the elevators and appurtenances thereto within the

         building at the real property located at 719 Linden Boulevard, in the County of Kings and State

         of New York, with the knowledge, permission and consent of The State of New York.

                41.     That on July 10, 2019, plaintiff ESTUARDO SABINO was lawfully within the

         building at the real property located at 719 Linden Boulevard, in the County of Kings and State

         of New York.

                42.     On July 10, 2019, while plaintiff ESTUARDO SABINO was a passenger inside

         the elevsator within the building at the real property located at 719 Linden Boulevard, in the

         County of Kings and State of New York, he was caused to sustain personal injuries.

                43.     That as a result of the foregoing, plaintiff ESTUARDO SABINO sustained

         serious, severe and grievous personal injuries, severe pain and suffering, emotional distress and




                                                       7 of 16
                                                                                                   INDEX NO. 512998/2021
(FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM
NYSCEF DOC. NO. .1         .                                                               RECEIVED NYSCEF: 05/30/2021




          mental anguish, as a result ofthe defendant's negligence, carelessness and reckless in causing

          this accident.

                 44.       Defendant OTIS ELEVATOR COMPANY,by its agents, servants and/or

          employees, in the ownership, operation, management, maintenance and control ofthe building at

          the real property located at 719 Linden Boulevard, in the County of Kings and State of New

          York; and more particularly the aforesaid elevator and elevator system including all peripheral

          equipment, sensor mechanisms/controllers, computerized elevator equipment and connecting

          cables/wires; in causing, permitting and allowing said elevator to be, become and remain in a

          dangerous, hazardous, broken, worn and trap-like condition; in failing to inspect, timely inspect

          and/or properly inspect said elevator and/or properly inspect the connecting cables/wires of said

          elevator; in failing to repair, timely repair and/or properly repair said elevator; in failing to

          repair and/or properly repair the connecting cables/wires; in causing, permitting and allowing

          said elevator, without warning, to mis-level; in failing to repair and/or properly repair the car

          floor to landing sill which was allowed to be and remain off level without the proper adjustment

          ofthe leveling; in causing, permitting and allowing the connecting cables/wires and other

          peripheral equipment of said elevator to be, become and remain in a dangerous, hazardous,

          broken and worn condition; in failing to repair and/or properly repair the car door / gate; in

          failing to repair and/or properly repair the car door / gate which was allowed to be and remain in

          a defective condition in that the doors would not fully close without the proper adjustment ofthe

          car door (gap); in failing to repair and/or properly repair the car door / gate which was allowed

          to be and remain in a defective condition without repair to the door zone restriction; in failing to

          repair and/or properly repair the car door / gate which was allowed to be and remain in a

          misaligned condition in that the car doors were rubbing without repair and adjustment thereof;




                                                         8 of 16
WILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                                     INDEX NO. 512998/2021

NYSCEF DOC. NO: 1                                                                         RECEIVED NYSCEF: 05/30/2021




         in failing to repair and/or properly repair the car door / gate which was allowed to be and remain

         in a damaged condition without repair thereto; in failing to repair and/or properly repair the

         governor; in failing to repair and/or properly repair the governor which was allowed to be

         unguarded without providing and/or installing a proper cover for wires on the governor; in

         failing to repair and/or properly repair the machine brake; in failing to repair and/or properly

         repair the machine brake which was allowed to be unguarded without providing and/or installing

         a proper cover for the wires on the brake; in failing to repair and/or properly repair the lighting

         machine space which was allowed to be unguarded without providing and/or installing a proper

         cover thereto; in failing to repair and/or properly repair the hoist machine; in failing to repair

         and/or properly repair the hoist machine which was allowed to be unguarded without providing

         and/or installing a proper cover for the rope thereto; in failing to repair and/or properly repair

         the traction sheave which was allowed to remain in a worn condition without replacement ofthe

         ropes thereto; in failing to repair and/or properly repair the car top; in failing to repair and/or

         properly repair the car top without providing and/or installing a proper anti-rotation device on the

         car shackle; in failing to maintain and keep clean (free of dirt and debris) the car top of the

         subject elevator; in failing to repair and/or properly repair the door operator; in failing to repair

         and/or properly repair the door operator without providing and/or installing a proper cover; in

         failing to maintain and keep a proper maintenance log for the subject elevator; in failing to

         maintain and keep clean (free of dirt and debris) the subject elevator; in failing to maintain and

         keep dry (free of water, accumulation of water)the pit ofthe subject elevator; in failing to repair

         and/or properly repair the interlock without providing and/or installing a prpper interlock cover;

         in failing to maintain and keep a proper label on the controller / selector and allowing same to be,

         become and remain without the City of New York identification number on the controller; in




                                                        9 of 16
                                                                                                 INDEX NO. 512998/2021
(FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM)
NYSCEF DOC. NO, 1                                                                        RECEIVED NYSCEF: 05/30/2021




         failing to repair and/or properly repair the hoist ropes which did not have any crosbys on the

         anti-spinout device; in failing to repair and/or properly repair the hoist ropes which were

         allowed to be, become and remain in a rusted condition without replacement of said hoist ropes;

         in failing to repair and/or properly repair the hoist cables which were allowed to be, become and

         remain in a worn condition without replacement of said hoist cables; in failing to maintain and

         keep clean (free of dirt and debris)the hoist cables ofthe subject elevator; in failing to repair

         and/or properly repair the counterweight runby signage; in failing to repair and/or properly

         repair the underside of the platform; in failing to repair and/or properly repair the hoistway door

         gibs; in failing to repair and/or properly repair the door re-opening device; in failing to repair

         and/or properly repair the car button station; in failing to repair and/or properly repair the

         hoistway doors; in failing to maintain and keep clean (free of dirt and debris) the hoistway ofthe

         subject elevator; in failing to repair and/or properly repair the damaged saddle and car enclosure

         by providing a toe guard;. in failing to perform (and file with the appropriate authority)timely 2-

         year mandatory testing ofthe subject elevator; in failing to call, timely call or properly call

         whoever was responsible for the repair of said elevator prior to the occurrence herein; in failing

         to call, timely call or properly call whoever was responsible for the repair ofthe connecting

         cables/wires and other peripheral equipment prior to the occurrence herein; in causing, allowing

         and permitting the other elevators at the subject premises to be, become and remain inoperable

         and out of service for a prolonged period of time; in failing to instruct their employee(s) at said

         premises to supervise and control the number of people exiting said elevator at one time;. in

         failing to place signs, barricades or other warning devices at said elevator warning plaintiff

         ESTUARDO SABINO and others ofthe dangers existing thereat; in failing to give the plaintiff

         ESTUARDO SABIN° herein an opportunity to avoid this occurrence; in failing to exercise




                                                       10 of 16
WILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                                     INDEX NO. 512998/2021

NYSCEF DOC. NO: 1                                                                         RECEIVED NYSCEF: 05/30/2021




         and tear of the elevator and all its parts due to the overuse ofthe subject elevator; in failing to

         comply with the industry standard for elevator safety requirements; in failing to insure that said

         elevator and the aforesaid parts and equipment were in a proper, safe and reasonable condition

         for the use for which they were intended; in causing, permitting, allowing and/or suffering said

         elevator, its parts and equipment aforesaid to be, become and remain unfit for normal use and for

         the purposes for which they were intended in that they lacked the necessary quality and safety to

         make them adequate and proper for said use; in failing to maintain, inspect or repair said

         elevator on a regular, timely basis knowing that said elevator was in constant use; in failing to

         provide plaintiff ESTUARDO SABINO and others safe passage in said elevator; in failing to

         provide adequate, sufficient and/or competent personnel to ensure against this occurrence and to

         maintain said elevator and elevator system including sensor mechanisms/controllers,

         computerized elevator equipment and connecting cables/wires and other peripheral equipment;

         in that said elevator and the aforesaid elevator parts and equipment failed to meet proper

         standards, in thereby exposing the plaintiff ESTUARDO SABINO h'erein to a position of danger;

         in failing to use reasonable care which would have prevented the happening of this occurrence;

         in failing to exercise reasonable care and prudence under the circumstances; and in otherwise

         being negligent, careless and reckless in the premises, all without any fault or lack of care on the

         part of plaintiff ESTUARDO SABINO contributing thereto. Plaintiff ESTUARDO SABINO

         will rely on the doctrine of res ipsa loquitor.

                 45.     Solely as a result ofthe defendant's negligence, carelessness and recklessness,

         plaintiff ESTUARDO SABINO was caused to suffer severe and serious personal injuries to mind

         and body, and further, was subjected to great physical pain and mental anguish.




                                                        12 of 16
WILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                                                 INDEX NO. 512998/2021

NYSCEF DOC. NO   1                                                                     RECEIVED NYSCEF: 05/30/2021




                 46.    The aforesaid occurrence was caused by the negligence ofthe defendant, without

         any culpable conduct on the part ofthe plaintiff ESTUARDO SABINO.

                 47.    The injuries and damages sustained by plaintiff ESTUARDO SABINO,and

         further, the accident which occurred on July 10, 2019,in the manner set forth in his complaint

         were caused in whole or in part, by reason ofthe negligence and culpable conduct ofthe

         defendant.

                 48.    The defendant, by and through its servants, agents and/or employees, caused and

         created the dangerous and unsafe condition(s).

                 49.    That by reason of the foregoing, plaintiff ESTUARDO SABINO sustained

         injuries to his head, limbs, body and nervous system and has been rendered sick, sore, lame and

         disabled and upon information and belief, some ofthese injuries are permanent; he has been

         confined to bed and home for some time; he has been unable to pursue his usual occupation and

         recreation activities for some time and upon information and belief, such disability is continuing;

         he has been compelled to submit himself to the hospital and medical care and attention in an

         endeavor to cure or alleviate his injuries for which medical and hospital expenses have been

         incurred and will continue to be incurred and he has been compelled to suffer physical pain,

         mental anguish and emotional distress.

                 50.    This action falls within one or more of the exceptions set forth in Section 1602 of

         the Civil Practice Law and Rules.

                 51.    As a result of defendant's negligence, plaintiff ESTUARDO SABIN° is entitled

         to damages in such which exceeds the jurisdictional limits of all lower Courts which may

         otherwise have jurisdiction.




                                                      13 of 16
WILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM)                                                   INDEX NO. 512998/2021

NYSCEF DOC. NO: 1                                                                        RECEIVED NYSCEF: 05/30/2021




              - WHEREFORE,plaintiff ESTUARDO SABINO demandsjudgment against defendant

         herein in a sum which exceeds the jurisdictional limits of all lower Courts which would

         otherwise have jurisdiction and in such sum as a jury may find reasonable,just and fair; tog'ether

         with interest, costs and disbursements of this action, and such other and further relief as to this

         Court seems just and proper.

         Dated: New York, New York
                May 30, 2021



                                                 F. He
                                                ysfor Plaintif
                                          STUARDO SABINO
                                         75 Broad Street - Suite 1601
                                         New York, New York 10004
                                         Tel. No.:(212)766-5222




                                                       14 of 16
                                                                                                INDEX NO. 512998/2021
FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM
NYSCEF DOC. NO   1                                                                      RECEIVED NYSCEF: 05/30/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
                                                                             X

         ESTUARDO SABINO,                                                        INDEX NO.:

                                       Plaintiff,                                ATTORNEY'S
                                                                                 VERIFICATION
                 -against-

         OTIS ELEVATOR COMPANY,

          •                              Defendant.

                                                                            X

               Daniela F. Henriques, an attorney duly admitted to practice law in the State of New York,
         makes the following affirmation under the penalty of perjury:

                 I am of the firm of LEAV 8c STEINBERG,LLP,the attorneys of record for the plaintiff.

                I have read the foregoing Summons and Verified Complaint and know the contents
         thereof; the same is true to my own knowledge except as to the matters therein stated to be
         alleged on information and belief and that as to those matters, I believe them to be true.

               This verification is made by affirmant and not by plaintiff because he is not in the County
         of New York, which is the County where your affirmant maintains offices.

                The grounds of affirmant's belief as to all matters not stated upon affirmant's knowledge
         are correspondence had with the said plaintiff, information contained in the said plaintiff's file,
         which is in affirmant's possession, and other pertinent data relating thereto.

         Dated: New York, New York
                May 3.0.„2(42
                          ,  1




                                                      15 of 16
FILED: KINGS COUNTY CLERK 05/30/2021 12:26 PM                       INDEX NO. 512998/2021

NYSCEF DOC. NO. 1                                             RECEIVED NYSCEF: 05/30/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
                              Index No.




         ESTUARDO SABINO,

                             Plaintiff,



              -against-

         OTIS ELEVATOR COMPANY,

                             Defendant.




                            SUMMONS and VERIFIED COMPLAINT




                               LEAV & STEINBERG,LLP
                                  Attorneysfor Plaintiff
                                75 Broad Street, Suite 1601
                                New York, New York 10004
                                    (212)766-5222




                                          16 of 16
